Prospectus Supplement March 9, 2006 to: 233079 3/06 PUTNAM VARIABLE TRUST Prospectuses dated April 30, 2005 In the section entitled "Who manages the funds?" the table entry with respect to Putnam VT Utilities Growth and Income Fund (to the extent that this prospectus otherwise offers this fund) in the table showing the investment management team members who coordinate the management of the fund's portfolio is replaced with the following: PUTNAM VT UTILITIES GROWTH AND INCOME FUND Global Equity Research and Core Fixed Income Teams Portfolio Leader Joined Employer Positions Over Past Five Years Fund Michael Yogg 2000 Putnam Analyst and Sector Team Leader, Global Management Equity Research Team 1997 - Present Previously, Associate Director, Global Equity Research Team; Analyst Portfolio Members Joined Employer Positions Over Past Five Years Fund Kevin Murphy 2003 Putnam Management Team Leader, High Grade Credit 1999 - Present Previously, Investment Strategist Masroor Siddiqui 2005 Putnam Investments Analyst Limited 2005 - Present Jefferies & Company Equity Analyst; Team Leader, Industrials Prior to February 2005 Research Practice Goldman Sachs & Equity Analyst Company Prior to March 2002 SriKantaiah Muralidhar 2006 Putnam Management Analyst 2000 - Present Hendrik Van Brevoort 2006 Putnam Investments Analyst Limited 1994 - Present HV-5763
